         Case 1:18-cv-05792-PAE Document 119 Filed 09/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 AMERICAN COUNCIL OF THE BLIND OF
 NEW YORK, INC., MICHAEL GOLFO, and
 CHRISTINA CURRY, on behalf of themselves
 and all others similarly situated,

                                       Plaintiffs,

                        v.

 CITY OF NEW YORK, NEW YORK CITY                                        18 Civ. 5792 (PAE)
 DEPARTMENT OF TRANSPORTATION,
 BILL DE BLASIO, in his official capacity as                                  ORDER
 Mayor of the City of New York, and POLLY
 TROTTENBERG, in her official capacity as
 Commissioner of the New York City Department
 of Transportation,

                                       Defendants.



PAUL A. ENGELMAYER, District Judge:

       The Court will hold oral argument in this case on Friday, October 2, 2020, at 2:00 p.m.,

on the plaintiffs’ pending motion for partial summary judgment as to liability. This argument

will be held telephonically. The parties should call into the Court’s dedicated conference line at

(888) 363-4749, and enter Access Code 468-4906, followed by the pound (#) key. Counsel are

directed to review the Court’s Emergency Rules and Practices in Light of COVID-19, found

at https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.
       Case 1:18-cv-05792-PAE Document 119 Filed 09/17/20 Page 2 of 2




      SO ORDERED.


                                             PaJA.�
                                        __________________________________
                                              PAUL A. ENGELMAYER
                                              United States District Judge
Dated: September 17, 2020
       New York, New York
